Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 1 of 35 Page ID #:23



                                                               FILED
                                                      CLERK, U.S. DISTRICT COURT


                                                             09/13/19


                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                     BY: ___________________ DEPUTY
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 2 of 35 Page ID #:24
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 3 of 35 Page ID #:25
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 4 of 35 Page ID #:26
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 5 of 35 Page ID #:27
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 6 of 35 Page ID #:28
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 7 of 35 Page ID #:29
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 8 of 35 Page ID #:30
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 9 of 35 Page ID #:31
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 10 of 35 Page ID #:32
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 11 of 35 Page ID #:33
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 12 of 35 Page ID #:34
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 13 of 35 Page ID #:35
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 14 of 35 Page ID #:36
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 15 of 35 Page ID #:37
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 16 of 35 Page ID #:38
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 17 of 35 Page ID #:39
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 18 of 35 Page ID #:40
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 19 of 35 Page ID #:41
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 20 of 35 Page ID #:42
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 21 of 35 Page ID #:43
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 22 of 35 Page ID #:44
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 23 of 35 Page ID #:45
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 24 of 35 Page ID #:46
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 25 of 35 Page ID #:47
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 26 of 35 Page ID #:48
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 27 of 35 Page ID #:49
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 28 of 35 Page ID #:50
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 29 of 35 Page ID #:51
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 30 of 35 Page ID #:52
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 31 of 35 Page ID #:53
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 32 of 35 Page ID #:54
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 33 of 35 Page ID #:55
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 34 of 35 Page ID #:56
Case 2:19-cr-00536-CJC Document 9 Filed 09/13/19 Page 35 of 35 Page ID #:57
